1
2                              UNITED STATES DISTRICT COURT
3                            SOUTHERN DISTRICT OF CALIFORNIA
4
5    LA JOLLA SPA MD, INC.,                                  Case No. 17-cv-1124-MMA (WVG)
6                                           Plaintiff,
                                                             ORDER GRANTING JOINT
7    v.                                                      MOTION TO DISMISS
8    AVIDAS PHARMACEUTICALS, LLC,
                                                             [Doc. No. 132]
9                                        Defendant.
10
11
12          La Jolla Spa MD, Inc. and Avidas Pharmaceuticals, LLC move to dismiss this
13   action with prejudice pursuant to Federal Rule of Civil Procedure Rule 41(a)(1)(A)(ii).
14   See Doc. No. 132. Good cause appearing, the Court GRANTS the parties’ joint motion
15   and DISMISSES this action in its entirety with prejudice. Each party must bear its own
16   costs and attorneys’ fees. The Court ORDERS the Clerk of Court to terminate this
17   action.1
18          IT IS SO ORDERED.
19   Dated: March 9, 2019                                _____________________________
20                                                       Hon. Michael M. Anello
21                                                       United States District Judge

22
23
     1
        The Court declines to retain jurisdiction over this action for purposes of enforcing the parties’
24   privately negotiated settlement agreement. To the extent the parties seek a judgment against
25   Defendant’s former counsel, Julie Chovanes, the Court cannot enter judgment against her because she is
     not a party before the Court. However, this Order does not interfere with the Court’s ancillary
26   jurisdiction to use its inherent contempt power to effectuate its previous sanctions order against
     Chovanes. See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 379–80 (1994); Cooter & Gell
27   v. Hartmarx Corp., 496 U.S. 384, 396 (1990); Colaprico v. Sun Microsystems, Inc., No. CIV. 90-20610
     SW, 1994 WL 514029, at *2 (N.D. Cal. Aug. 22, 1994). To the extent the parties seek a contempt
28   award against Chovanes, they have not properly moved for such.

                                                         1
                                                                                     17-cv-1124-MMA (WVG)
